DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.

Examiner’s Comment
The 03/11/2022 Office Action was mistakenly examined by the Examiner for the wrong set of claims of 1-27, wherein the correct claims for consideration are 14-20 and 28-40.  Such erroneous was pointed out by the Applicant on 06/07/2022 and agreed by the Examiner on 06/08/2022.  Therefore, claims 14-20 and 28-40 are considered, examined, and allowed herein. 

Examiner’s Statement Of Reason For Allowance
Claims 14-20 and 28-40 are allowed.
Regarding claims 14 and 28, a system, method, and product for identifying line-of-sight conditions in geographic positioning as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,288,522 discloses a method of generating an overhead view image of an area.  More particularly, the present invention relates to a method of generating a contextual multi-image based overhead view image of an area using ground map data and field of view image data.  Various embodiments of the present technology can include methods, systems and non-transitory computer readable media and computer programs configured to determine a ground map of the geographical area; receiving a plurality of images of the geographical area; process the plurality of images to select a subset of images to generate the overhead view of the geographical area; divide the ground map into a plurality of sampling points of the geographical area; and determine a color of a plurality of patches of the overhead view image from the subset of images, each patch representing each sampling point of the geographical area.
US 11,187,534 discloses a system for generating a 3D reflective surface map includes a positioning system, one or more antennas co-located with the positioning system, and a processing system.  The positioning system calculates a position estimate.  The one or more antennas co-located with the positioning system are configured to receive at least one reflected global navigation satellite system (GNSS) signal associated with a respective GNSS satellite and wherein a pseudo-range to the GNSS satellite is determined based on the reflected GNSS signal.  The processing system is configured to receive the position estimate and the pseudo-ranges calculated with respect to each reflected GNSS signal, wherein the processing system maps a reflective surface based on the calculated pseudo-range provided by the reflected GNSS signals, the position estimate, angle-of-arrival of each reflected GNSS signal, and known satellite location of each respective GNSS satellite.
US 10,802,157 discloses embodiments use 3D city models and shadow mapping to improve altitude fixes in urban environments. In an embodiment, a method comprises: generating a set of three-dimensional (3D) candidate positions in a geographic area of interest; predicting global navigation satellite system (GNSS) signal visibility at selected ones of the 3D candidate positions; receiving GNSS signals at a current location of the mobile device; determining observed satellite visibility based on the received GNSS signals; comparing the predicted satellite visibility with the observed satellite visibility; determining a position fix based on a result of the comparing; determining an indoor environment where the mobile device is located based at least on an altitude component of the position fix; obtaining structural data for the identified indoor environment; and determining a floor lower bound for the current location of the mobile device based on the altitude component and the structural data.
US 10,078,138 discloses techniques for GNSS positioning using three-dimensional (3D) building models.  A processor can determine a probable path for a signal from a GNSS space vehicle (e.g., a satellite) to reach the GNSS receiver.  The probable path can include one or more specular reflections.  The processor can determine a Doppler correction based on the probable path, including inverting a sense of a vector of the Doppler correction for each reflection.  The processor can then incorporate the Doppler correction in an estimated velocity of the mobile device, an estimated position of the mobile device, or both.
US 10,139,234 discloses a method comprising, receiving a three-dimensional map of one or more obstructions associated with a field, the one or more obstructions presenting an obstacle to line of sight reception from a satellite to a global navigation satellite systems (GNSS) receiver; receiving almanac data corresponding to an orbit of the satellite; determining anticipated accuracy of positioning in the field at plural locations and plural times based on the almanac data and the map; and determining waylines for autonomous traversal through the field based on the anticipated accuracy at the plural locations and the plural times.
US 10,481,274 discloses embodiments relate to the field of global navigation satellite systems, and more particularly to the field of methods and devices for improving accuracy of position determination by receivers of global navigation satellite systems.  Some embodiments of the invention relate to methods for generating a three-dimensional (3-D) representation of an urban area by a receiver of a global navigation satellite system using blocked lines of sight to satellites of the system.  Additional embodiments of the invention relate to methods for transmitting a three-dimensional (3-D) representation of an urban area by a receiver of a global navigation satellite system for improving calculation of location by the global navigation satellite system receiver.
US 7,907,088 discloses a positioning device for receiving a satellite signal corresponding to a signal from a positioning satellite including a multipath recurrent district elevation information storing unit for storing multipath recurrent district elevation information indicating the elevation of a multipath recurrent district as elevation information of plural divisional areas, an elevation information obtaining position information generating unit for receiving the satellite signals and generating elevation information obtaining position information to obtain the elevation information, an elevation information obtaining unit for obtaining the elevation information of the divisional area corresponding to the elevation information obtaining position information and an elevation information using present position information generating unit for generating elevation information using present position information indicating the present position on the basis of the satellite signals and the elevation information.
US 7,647,171 discloses a location-centric signal shadow mapping and storing architecture that creates maps where signals, such as GPS, cannot be seen with ease because of natural or synthetic features such as groups of tall buildings.  Such maps are used with other information, such as the dynamics of the sensed velocity that had been seen before the loss of the signals, to reason about the location and likely activities being carried out by one or more people.  Inferences can be made based on information about organizations and services associated with structures and locations proximal to the locations where signals were lost.  Also, such reasoning can be used to turn off or to reduce the power consumed by the receivers of the location information, potentially with the joint use of accelerometers to identify when significant accelerations occur. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646